Citation Nr: 0518544	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-12 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
status post internal derangement, right knee, with residuals 
and degenerative changes, instability of right knee, and 
diabetic neuropathy of right foot.  

2.  Entitlement to a rating in excess of 60 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from November 1987 to May 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Huntington RO 
satellite rating activity.  The claim is under the 
jurisdiction of the Winston-Salem, North Carolina, RO.

In June 2004, the Board remanded this case to the RO for 
additional action.  The case has been returned to the Board 
for further appellate consideration.  

The issue of an increased rating for diabetes mellitus is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular rating 
for status post internal derangement, right knee, with 
residuals and degenerative changes, instability of right 
knee, and diabetic neuropathy of right foot.  

2.  Status post internal derangement, right knee, with 
residuals and degenerative changes, instability of right 
knee, and diabetic neuropathy of right foot, does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 


CONCLUSION OF LAW

The criteria for an increased rating for status post internal 
derangement, right knee, with residuals and degenerative 
changes, instability of right knee, and diabetic neuropathy 
of right foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.68, Diagnostic Codes 5162-5164 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  This liberalizing law is 
applicable to this appeal.  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Although the Court did not 
specifically explain how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  

In the present case, the veteran's claim for increased 
ratings for the right knee and for diabetes mellitus was 
received in December 2000, shortly after enactment of VCAA.  
A rating action in June 2001 denied the benefits requested.  
A statement of the case was issued in October 2001.  The 
veteran perfected his appeal.  In a June 2004 letter, VA 
notified the veteran of his responsibility to submit evidence 
which showed that his disability was worse.  This letter 
informed him of what evidence was necessary to substantiate 
his claim for increased rating.  The letter also suggested 
that he submit any evidence in his possession.  By this 
letter, the veteran was notified of what evidence, if any, 
was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  The claim was 
subsequently adjudicated and a supplemental statement of the 
case was issued in March 2005, which provided the appellant 
with the law and regulations pertaining to VCAA.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements of this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Law and Regulations

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.     

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By a June 1993 rating decision, the veteran was awarded 
service connection and a 10 percent rating for status post 
arthroscopy, derangement, right knee.  In connection with his 
current claim for entitlement to an increased rating for his 
right knee disability, the veteran was awarded a 60 percent 
rating effective from December 2000, the date of the filing 
of his increased rating claim.  The RO has combined a 50 
percent rating for status post internal derangement of the 
right knee with residuals and degenerative changes, and a 20 
percent rating for instability of the right knee, for a total 
combined rating of 60 percent.  38 C.F.R. § 4.25 (2004).  It 
is noted that the combined 60 percent rating also includes a 
10 percent rating for diabetic neuropathy of the right foot.  

38 C.F.R. § 4.68 provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  Under Diagnostic Codes 5162-5164, a maximum 
rating of 60 percent is assigned for amputation, middle or 
lower third of the leg.  Here, the veteran has already been 
assigned the maximum rating allowed under the schedular 
criteria for his right lower extremity disability.  A higher 
rating could be assigned only on an extraschedular basis.


Extraschedular Consideration

The appellant claims that his right knee disability 
interferes with his current employment as a deputy sheriff.  
He claims that it is painful for him to stand, run, climb 
stairs, or get in and out of vehicles.    

Medical evidence pertaining to the right lower extremity 
includes a February 2001 VA joints examination, which 
indicates that the veteran reported that his knee was 
bothering him, locking on him with running or twisting.  This 
frequently made him fall.  He had constant pain in the knee, 
which was aggravated by any type of running.  This severely 
interfered with his job as a deputy sheriff and he could not 
run because of this. 

A July 2001 private treatment note indicates that the veteran 
was having bilateral knee pain which was progressively 
worsening.  It was noted that he had had two surgeries on his 
right knee, one in 1990, and one in 1998.  He reported that 
his knee pain was aggravated with stairs and squatting.  He 
also had a significant amount of pain when he sat in his 
squad car for a significant amount of time.  He was a deputy 
sheriff and had not missed any work.  Examination showed 
generalized tenderness over the knees.  He had pain with any 
flexion of the right knee.  There was no edema or effusion.  
The knees were stable.  The neurovascular status was intact 
distally.  The impression was patellofemoral syndrome and 
internal derangement of the right knee. 

An April 2002 MRI of the right knee showed a complex tear of 
the posterior horn of the lateral meniscus.  In May and June 
2002, the veteran underwent right knee surgery.  Due to his 
right knee condition, he was out of work from May to 
September 2002.  (He was awarded a temporary total disability 
rating for this period of time.)

A December 2002 VA joints examination report indicates that 
the veteran continued to have pain in his right knee at all 
times.  He had constant aching type of pain which became 
sharper and much worse with any type of weight bearing.  He 
was unable to run or to do any kind of activities.  He wore a 
DonJoy brace on a regular basis.  He noted instability of the 
knee with twisting.  He also noted some swelling of the knee 
with twisting.  Examination showed no obvious swelling of the 
knee.  There was instability of the knee noted with varus and 
valgus stress. There was no drawer sign.  He was able to flex 
the knee to 90 degrees and extend it to 10 degrees.  He had 
pain with any flexion or extension.  The assessment was 
internal derangement of the knee, status post surgery times 
five, with residuals and degenerative changes.  

A December 2002 VA diabetes examination indicates that the 
veteran was able to walk about a half a mile, and that he was 
limited by his right knee, which was in a convalescent phase 
from recent knee surgery.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b).  

In this case, the Board does not find that the veteran's 
status post internal derangement, right knee, with residuals 
and degenerative changes, instability of right knee, and 
diabetic neuropathy of right foot causes such impairment as 
to require extraschedular consideration.  The record does not 
show that the appellant has required frequent periods of 
hospitalization, which would make application of the regular 
schedular criteria impractical.  During the pendency of this 
appeal, the veteran underwent surgery for his right knee and 
required time off from work from May to September 2002, for 
which he was awarded temporary total disability rating.  The 
record does not show other hospitalizations or otherwise such 
frequent visits to health care providers which would make 
application of the schedular criteria inapplicable.  

The schedular rating assigned takes into account the fact 
that there will be some interference with an appellant's day-
to-day life as a result of the disability.  It is reasonable 
to expect that a disability that warrants a schedular rating 
of 60 percent will present limitations such as no prolonged 
sitting, inability to perform many physical activities.  A 60 
percent rating is assigned for severe lower extremity 
disability, such as ankylosis of the knee or amputation.  The 
Board does not find that the fact that the appellant's 
limitations in performing a sometimes physically demanding 
job, such as a sheriff deputy, warrants consideration for an 
extraschedular rating.  The ratings are based on average 
impairment of an earning capacity.  And, the impairment in 
this case does not indicate such interference with average 
earning capacity which would warrant an extraschedular 
rating.  Again, 38 C.F.R. § 3.321(b) addresses the 
extraordinary situation where the schedular criteria are not 
sufficient to compensate an appellant.  Here, the appellant's 
inability to perform many of the physical tasks of a rather 
physically challenging job or the requirement for regular 
monitoring of his condition to avoid problems during 
emergencies does not put him into the extraordinary 
circumstances.  Thus, entitlement to an extraschedular rating 
is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 60 percent for status 
post internal derangement, right knee, with residuals and 
degenerative changes, instability of right knee, and diabetic 
neuropathy of right foot, is denied.


REMAND

The veteran has been afforded VA medical examinations for the 
diabetes mellitus in February 2001 and December 2002.  Both 
times, the examiners indicated that the claims folder was not 
available for review.  The physicians also indicated that the 
veteran had been seen at a VA facility in Durham, N.C., but 
the records were not available for review.  It is 
incomprehensible, after many years and several United States 
Court of Appeals for Veterans Claims decisions indicating the 
need for the claims folder and all records to be available to 
the examiners in order to facilitate a complete review of the 
veteran's health, that the claims folder is not routinely 
sent by the RO to the examiners prior to their examinations 
of veterans.  The duty to assist the veteran cannot be 
adequately fulfilled if all available information is not 
provided to the physician for his review of the case.

In view of the foregoing, the case is remanded for the 
following actions:

The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for diabetes mellitus since 
December 2000.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder should be obtained and 
added to the claims folder.  Of 
particular interest would be VA medical 
records from the Durham VAMC.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

The veteran should be afforded a VA 
endocrinology examination to determine 
the severity of the diabetes mellitus.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician is to indicate whether the 
veteran is on a restricted diet, if his 
activities are regulated (avoidance of 
strenuous occupational and recreational 
activities), has episodes of ketoacidosis 
or hypoglycemic reactions requiring at 
least three hospitalizations per year or 
weekly visits to a diabetic care 
provider, plus either progressive loss of 
weight and strength or complications that 
would be compensable if separately 
evaluated.  Reasons and bases for the 
opinion rendered are to be included.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


